DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's 09 March 2021 amendment is acknowledged.  Claims 1-50 and 66-70 have been cancelled.  Claim 56 has been amended.  New claims 71-75 have been added.  Claims 51-65 and 71-75 are pending.

Applicant’s election without traverse of Group I in the reply filed on 27 May 2020, is again acknowledged, along with the election of a species as shown in “Format 5”.  The elected species corresponds to the structure recited in claim 56.

Claims 51-55 and 57-65 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2020.

Claims 56  and 71-75 are under consideration.



Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to claim 56.

The rejection of claim 56 under 35 U.S.C. 102(a)(2) as being anticipated by WO2015/197593 to Gauthier et al. (of record) is withdrawn in view of Applicant’s Statement of Common Ownership which is sufficient to establish the exception under 35 U.S.C. 102(b)(2)(C).  

The rejection of claim 56 under 35 U.S.C. 102(a)(2) as being anticipated by US10113003 to Rossi et al. (of record) is withdrawn in view of Applicant’s Statement of Common Ownership which is sufficient to establish the exception under 35 U.S.C. 102(b)(2)(C).

The provisional double patenting rejection of claim 56 as unpatentable over USSN 16/066,688 is withdrawn in view of the cancellation of the conflicting claims from the reference application.

The provisional double patenting rejection of claim 56 as unpatentable over USSN 16/173,114 is withdrawn in view of the current abandonment of the reference application.  It is noted that should the application be revived (petition filed, not granted), the provisional rejection may be reinstated.

Claim Objections
Claim 75 is objected to because of the following informality:  the claim recites an amino acid sequence of four amino acids, which must be accompanied by a SEQ ID NO.  The sequence identifier can be a fragment of a larger sequence (e.g., residues 454 to 457 of SEQ ID NO: 45).  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.  
The 09 March 2021 amendment and response (“Response”) added new claim 74 directed to a linker between the Fc domain and the V2, wherein the linker comprises the amino acid sequence “STGS.”  Applicant does not point to any particular location in the Specification, original claims, or drawings for support for this newly added claim limitation.  Applicant is reminded that it is Applicant’s obligation to point to specific support for newly added claim limitations.  Further, while the Examiner notes that certain linkers that do in “comprise” STGS are described in the specification, only a specific linker is given, which does not support the current generic claim language.  Further, the only STGS linker that was identified does not appear in the context claimed, i.e., between CH3 and V2.  
.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 56 and 71-74 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/197593 to Gauthier et al.  (“Gauthier;” of record). 
Gauthier teaches a multispecific protein comprising a trimer with a dimeric Fc that is in “Format 5” in Figure 6D.  This teaching of Gauthier anticipates the claimed invention.
Regarding newly added claims 71-75, the domain arrangements of claims 71-73 are taught at least at  pages 47-48.  The N-terminal amino acid sequence of CH1 is taught as a linker between a V region and the CH2 or CH3 domain at page 50, line 36 to page 51, line A linker that comprises STGS is taught at least at page 51, line 8, as recited in claim 74. Claims 71-74 are therefore also anticipated.
Applicant’s comments regarding the priority claim presented in the Application Data Sheet and the first line of the Specification as amended on 20 December 2017 at the time of entry into the US national stage is acknowledged.  The Examiner has attempted to obtain an Applicant is requested to submit the appropriate Request for Corrected Filing Receipt to update the priority claim.  Until that request is found proper and an update Filing Receipt issued, the filing date of the application is considered to be the filing date of PCT/EP2016/064528; i.e., 23 June 2016.  In the meantime, the rejection under 35 U.S.C. 102(a)(1) is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56 and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/144357 to Lo et al., (“Lo;” of record) in view of Gunasekaran et al. J Biol. Chem 285:19637-46 (2010) (“Gunasekaran;” of record).
The teachings of Lo in view of Gunasekaran were set forth in full in the previous office action.  Those teachings and the reasons why they render the invention of claim 56 unpatentable are incorporated here in full.
Claim Amendments
The 09 March 2021 claim amendments corrected informalities in claim 56 and clarified that the domain arrangements were given in the N- to C-terminal direction, which was previously inferred from the description of the elected species of Format 5.  That amendment does not alter the basis for the rejection of record.  New claims 71-73 were added and recite particular domains for each of the options of VH, VL, VH1, and CK presented in claim 56.  New claims 74 and 75 recite that a linker is present between the Fc domain and V2 (claim 74) and limit the linker to one comprising “STGS” (claim 75).   
Rejection Applied to Amended Claims
As noted above, the amendments to claim 56 addressed formalities that do not alter the basis for the rejection.  Regarding newly added claims 71-73, the particular domain arrangements recited for each of the options of VH, VL, VH1, and CK presented in claim 56 would be obvious alternative arrangements in view of the teachings of both Lo and Gunasekaran.  Gunasekaran teaches appending a VL-CK to the Fc domain in Figure 4a.  And Fab constructs that are a conventional Fab (VH-CH1 linked to VL-CL) or have the VL and VH “swapped” to form VL-CH1 and VH-CL chains were well known in the art, as discussed in the 
Applicant’s Arguments
Applicant argues in the Remarks on pages 7-8 that Gunasekaran does not provide any motivation to modify the construct of Lo because Gunasekaran already provides a bispecific monovalent construct, as shown in Figures 2a and 3a.  Applicant further avers that modifying the construct of Lo following the teachings of Gunasekaran would have required extensive reconfiguration of the construct of Lo.  Lastly, Applicant argues that the claimed constructs have unexpectedly superior production properties and can be produced without the need for incorporation of the CH3 modifications taught by Gunasekaran as needed for heterodimer formation.   
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  In the rejection of record Lo was relied upon for its teaching that a Fab appended to the CH3 domain could be used to provide constructs that cross-linked tumor cells expressing a target antigen with effector cells expressing an activating receptor such as CD3 on T cells or CD16 on NK cells.  Gunasekaran provides reasons to avoid the tetravalent construct of Lo when the tumor antigen is an antigen that could potentially trigger tumor cell growth when crosslinked (as would happen with the construct of Lo).  And while Gunasekaran provides one possible solution 
Applicant’s arguments regarding the number of steps needed to modify the construct of Lo to arrive at the claimed construct are acknowledged.  However, Lo teaches alternative arrangements for the domains, such as crossfabs, were known in the art and the state of the art was such that providing those alternatives required no more than routine techniques.  Further, Gunasekaran’s monovalent construct in Figure 4a illustrates that it was routine in the art to provide for the alternate domain arrangement.
Lastly, Applicant’s arguments regarding potential unexpected results are acknowledged.  However, the current claims are not clearly commensurate in scope with those arguments.  For example, the current claims do not exclude the charge modifications of Gunasekaran in the CH3 domains.  But more importantly, Applicant’s Remarks do not point with particularity to any 
Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.





Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 56 and 71-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8-26 of U.S. Patent No. 10,113,003 (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the multispecific antigen binding protein used in the method claimed in the ‘003 patent is a multispecific protein comprising first and second antigen binding domain formed by the interaction of a first chain comprising V1-(CH1 or CK)-Fc domain-V2-(CH1 or CK), a second chain comprising V1-(CH1 or CK)-Fc domain, and a third chain comprising V2-(CH1 or CK).  Regarding newly added claims 71-75, the domain arrangements of claims 71-73 are either expressly claimed in the ‘003 or else are obvious alternate arrangements in view of the patented claims.  A linker between the Fc domain and V domain is recited in patented claim 12 and while the STGS linker is not expressly recited, linkers comprising this flexible core sequence would have been an obvious alternative for the linker of the ‘003.  The teachings of the ‘003, although reciting methods, nevertheless anticipate or render obvious the instant claims.
Applicant’s request to hold the rejection in abeyance is acknowledged.  




Claims 56 and 71-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least one claim of each of the following copending applications: 
(a) 15321674 (e.g., claim 66), pub’d as US20170210802 (of record);
(b) 16173150 (e.g., claim 79), pub’d as US20190055315 (of record); and
(c) 16677709 (e.g., claim 53(1) in view of the optional Fc), pub’d as US20200131268 (of record).

This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejections in abeyance is acknowledged.  





Allowable Subject Matter 
No claim is allowed.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/JESSICA H ROARK/Primary Examiner, Art Unit 1643